DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 33-57 are pending.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 33-57 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-33 of co-pending Patent No. US 11,187,945 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they substantially recite the same features:
Present Application
US 11,187,945 B2
33. A touch input display device comprising:
    a spatial light modulator (SLM) arranged to output light;
    a display polarizer arranged on the output side of the SLM, wherein the display polarizer is a linear polarizer;
    an additional polarizer arranged on the output side of the display polarizer wherein the additional polarizer is a linear polarizer;
    a switchable liquid crystal retarder comprising a layer of liquid crystal material arranged between the display polarizer and the additional polarizer;
    a switchable retarder control electrodes arranged to apply a voltage for controlling the state of the switchable liquid crystal retarder;
    at least one passive retarder arranged between the display polarizer and the additional polarizer;
    at least one touch electrode array arranged in a layer on the output side of the switchable retarder control electrodes.
1. A touch input display device comprising:
    a spatial light modulator (SLM) arranged to output light;
    a display polarizer arranged on the output side of the SLM, wherein the display polarizer is a linear polarizer;
    an additional polarizer arranged on the output side of the display polarizer wherein the additional polarizer is a linear polarizer;
    a switchable liquid crystal retarder comprising a layer of liquid crystal material arranged between the display polarizer and the additional polarizer;
    a switchable retarder control electrodes arranged to apply a voltage for controlling the state of the switchable liquid crystal retarder;
    at least one passive retarder arranged between the display polarizer and the additional polarizer;
    a pair of touch electrode arrays arranged layers separated by at least one dielectric layer that is not a retarder, 
34. A touch input display device according to claim 33, wherein
    the at least one touch electrode arrays is being arranged between the switchable retarder control electrodes and the additional polarizer.
    

    the pair of touch electrode arrays and the at least one dielectric layer being arranged between the switchable retarder control electrodes and the additional polarizer.
35. A touch input display device according to claim 34, wherein the at least one passive retarder is arranged between the switchable liquid crystal retarder and the additional polarizer.
2. A touch input display device according to claim 1, wherein the at least one passive retarder is arranged between the switchable liquid crystal retarder and the additional polarizer.


Application claims 36-57 recite the same or similar limitations as in the co-pending patent claims 3-33.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 33-36, 47, 52, 54-55 and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2007/0008471 A1).
	As to claim 33, Wang discloses a touch input display device (Wang, FIG. 15A, [0102], “the supportive substrate 1520 can also be a type of touch input device, such as a resistive touch panel, a capacitive touch panel”) comprising: 
	a spatial light modulator (SLM) (Wang, FIG. 15A, [0098], “backlight module 208”) arranged to output light (Wang, FIG. 15A, [098], “comprise a high efficiency transmissive backlight cell assembly comprising sheets of brightness enhancement films and other polymeric films for enhancing light transmission and optical performances”); 
	a display polariser (Wang, FIG. 15A, [0098], “linear polarizer 206”) arranged on the output side of (Wang, see FIG. 15A) the SLM (Wang, FIG. 15A, [0098], “backlight module 208”), wherein the display polarizer (Wang, FIG. 15A, [0098], “linear polarizer 206”) is a linear polarizer (Wang, FIG. 15A, [0098], “linear polarizer 206”); 
	an additional polariser (Wang, FIG. 15A, [0102], “linear polarizer 807”) arranged on the output side of (Wang, see FIG. 15A) the display polariser (Wang, FIG. 15A, [0098], “linear polarizer 206”) wherein the additional polarizer (Wang, FIG. 15A, [0102], “linear polarizer 807”) is a linear polarizer (Wang, FIG. 15A, [0102], “linear polarizer 807”); 
	a switchable liquid crystal retarder (Wang, FIG. 15A, [0106], “liquid crystal cell 210”) comprising a layer of liquid crystal material (Wang, FIG. 15A, [0078], “liquid crystal layer 201”) arranged between (Wang, see FIG. 15A) the display polarizer (Wang, FIG. 15A, [0098], “linear polarizer 206”) and the additional polarizer (Wang, FIG. 15A, [0102], “linear polarizer 807”); 
	switchable retarder control electrodes (Wang, FIG. 15A, [0102], “electrode containing rear substrate 203”) arranged to apply a voltage for controlling the state of the switchable liquid crystal retarder (Wang, FIG. 15A, [0051], “TN/STN liquid crystal display”; [0007], “a liquid crystal layer sandwiched between two sheets of transparent electrodes”); 
	at least one passive retarder (Wang, FIG. 15A, [0102], e.g., “retarder layer 805”) arranged between (Wang, see FIG. 15A) the display polarizer (Wang, FIG. 15A, [0098], “linear polarizer 206”) and the additional polarizer (Wang, FIG. 15A, [0102], “linear polarizer 807”); and 
	at least one touch electrode array (Wang, FIG. 15A, [0102], “supportive substrate 1520 can also be a type of touch input device, such as a resistive touch panel, a capacitive touch panel”) arranged in a layer on the output side of (Wang, see FIG. 15A) the switchable retarder control electrodes (Wang, FIG. 15A, [0102], “electrode containing rear substrate 203”).
As to claim 34, Wang discloses a touch input display device according to claim 33, wherein the at least one touch electrode array (Wang, FIG. 15A, [0102], “supportive substrate 1520 can also be a type of touch input device, such as a resistive touch panel, a capacitive touch panel”) is arranged between (Wang, see FIG. 15A) the switchable retarder control electrodes (Wang, FIG. 15A, [0102], “electrode containing rear substrate 203”) and the additional polarizer (Wang, FIG. 15A, [0102], “linear polarizer 807”).  
As to claim 35, Wang discloses a touch input display device according to claim 34, wherein the at least one passive retarder (Wang, FIG. 15A, [0102], e.g., “retarder layer 805”) is arranged between (Wang, see FIG. 15A) the switchable liquid crystal retarder (Wang, FIG. 15A, [0051], “TN/STN liquid crystal display”; [0007], “a liquid crystal layer sandwiched between two sheets of transparent electrodes”) and the additional polarizer (Wang, FIG. 15A, [0102], “linear polarizer 807”).
	As to claim 36, Wang discloses a touch input display device according to claim 35, wherein the touch electrode array (Wang, FIG. 15A, [0102], “supportive substrate 1520 can also be a type of touch input device, such as a resistive touch panel, a capacitive touch panel”) in the case that the display device comprises one touch electrode array (Wang, see FIG. 15A), or one of the touch electrode arrays in the case that the display device comprises more than one touch electrode array, is formed on a surface of (Wang, see FIG. 15A) the passive retarder (Wang, FIG. 15A, [0102], e.g., “retarder layer 805”) in the case that the display device comprises one passive retarder (Wang, see FIG. 15A, it is reasonably inferred that the touch electrodes of the “touch panel 1520” may be formed on the surface of the “retarder layer 805” considering that the “touch panel 1520” and the “retarder layer 805” and directly contacting each other) or on a surface of one of the passivePage 2 of 6APPLICATION No. 17/529,782 ATTORNEY DOCKET No. 420201retarders in the case that the display device comprises more than one passive retarder.  
	As to claim 47, Wang discloses a touch input display device according to claim 33, wherein the at least one passive retarder (Wang, FIG. 15A, [0102], e.g., “retarder layer 805”) comprises a passive uniaxial retarder having an optical axis perpendicular to the plane of the passive uniaxial retarder (Wang, see FIGS. 16A-16C, [0108], “the polarization axis of the second linear polarizer 807 is set such that the angle from the polarization axis to the slow axis of the second retarder layer 805 is substantially at 45°”).  
	As to claim 52, Wang discloses a touch input display device according claim 33, further comprising input and output transparent support substrates (Wang, FIGS. 2 and 15A, [0051], “a front transparent substrate 202 and a rear transparent substrate 203”), the layer of liquid crystal material (Wang, FIGS. 2 and 15A, [0051], “liquid crystal layer 201”) being arranged between (Wang, see FIGS. 2 and 15A, [0051], “sandwiched between”) the input and output transparent support substrates (Wang, FIGS. 2 and 15A, [0051], “a front transparent substrate 202 and a rear transparent substrate 203”), and the at least onePage 4 of 6APPLICATION No. 17/529,782 ATTORNEY DOCKET No. 420201touch electrode array (Wang, FIG. 15A, [0102], “supportive substrate 1520 can also be a type of touch input device, such as a resistive touch panel, a capacitive touch panel”) being arranged on the output side of (Wang, see FIG. 15A) the output transparent support substrate (Wang, FIGS. 2 and 15A, [0051], “front transparent substrate 202”).  
	As to claim 54, Wang discloses a touch input display device according to claim 33, wherein the at least one touch electrode array (Wang, FIG. 15A, [0102], “supportive substrate 1520 can also be a type of touch input device, such as a resistive touch panel, a capacitive touch panel”) is separated from the switchable retarder control electrodes (Wang, FIG. 15A, [0102], “electrode containing rear substrate 203”).
	As to claim 55, Wang discloses a touch input display device according to claim 33, wherein the switchable retarder control electrodes are arranged on both sides of the layer of liquid crystal material (Wang, FIG. 2, [0051], “a liquid crystal layer 201 sandwiched between a front transparent substrate 202 and a rear transparent substrate 203 containing electrodes”).  
	As to claim 57, Wang discloses a touch input display device according to claim 33, further comprising a control system (Wang, see FIGS. 2 and 15A, there must be a control system controlling the “electrodes 202 203” applying voltage to “liquid crystal layer 201”), wherein the control system is arranged to apply a drive voltage to the switchable retarder control electrodes (Wang, FIG. 2, [0051], “a liquid crystal layer 201 sandwiched between a front transparent substrate 202 and a rear transparent substrate 203 containing electrodes”) for controlling the switchable liquid crystal retarder (Wang, FIG. 15A, [0051], “TN/STN liquid crystal display”; [0007], “a liquid crystal layer sandwiched between two sheets of transparent electrodes”), and the control system (Wang, see FIGS. 2 and 15A, there must be a control system controlling the “capacitive touch panel”) is arranged to address the at least one touch electrode array for capacitive touch sensing (Wang, FIG. 15A, [0102], “supportive substrate 1520 can also be a type of touch input device, such as a resistive touch panel, a capacitive touch panel”).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2007/0008471 A1) in view of Sharp et al. (US 2005/0259205 A1).
As to claim 48, Wang does not explicitly teach a touch input display device according to claim 33, wherein the at least one passive retarder  comprises a pair of passive uniaxial retarders having optical axes in the plane of the passive uniaxial retarders that are crossed.  
However, Sharp teaches the concept that the at least one passive retarder  comprises a pair of passive uniaxial retarders having optical axes in the plane of the passive uniaxial retarders that are crossed (Sharp, [0037], “two retardance values are fabricated by crossed positive uniaxial retarder films … when properly oriented, the pair can compensate for the in-plane retardance, while also accomplishing some field-of-view compensation. In the particular case of vertically aligned nematic (VAN) mode panels, the retarder films may have nearly matched retardance values, with optic axes oriented at .+-.45° with respect to input polarization”).  
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “retarder layer 805” taught by Wang to have “crossed positive uniaxial retarder films”, as taught by Sharp, in order to provide “a compensating component that accomplishes near-theoretical performance while further maintaining a high degree of performance, such as, for example, achieving an optic axis stability” (Sharp, [0014]).
Allowable Subject Matter
Claims 37-46, 49-51, 53 and 56 would be allowable if (1) a terminal-disclaimer is submitted and (2) rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 37, the closest known prior art, i.e., Wang et al. (US 2007/0008471 A1), Sharp et al. (US 2005/0259205 A1) and Abileah (US 2003/0222857 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein the at least one touch electrode array comprises a pair of touch electrode arrays arranged in layers separated by at least one dielectric layer”.
	As to claims 38-44, they directly or indirectly depend from claim 37, and are allowable at least for the same reason above.
As to claim 45, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein the at least one passive retarder is arranged between the display polariser and the switchable liquid crystal retarder”.
	As to claim 46, it depends from claim 46, and is allowable at least for the reason above.
As to claim 49, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein the at least one touch electrode array comprises a pair of touch electrode arrays separated by at least one dielectric layer arranged between the pair of passive uniaxial retarders, the pair of touch electrode arrays being formed on facing surfaces of respective ones of the pair of passive uniaxial retarders”.
	As to claim 50, it depends from claim 49, and is allowable at least for the reason above.
As to claim 51, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein the at least one touch electrode array comprises a pair of touch electrode arrays formed on outer surfaces of respective ones of the pair of passive uniaxial retarders”.
As to claim 53, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “input and output transparent support substrates, the layer of liquid crystal material being arranged between the input and output transparent support substrates, and the at least one touch electrode array being arranged between the switchable retarder control electrodes and the output transparent support substrate”.
As to claim 56, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “a reflective polariser arranged between the display polarizer and the switchable liquid crystal retarder”.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Abileah (US 2003/0222857 A1) teaches the concept of “touch screens of alternative construction incorporating combinations anti-reflection panels and polarizers located behind the touch panel” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sep. 9, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***